Exhibit 10.1
THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND,
ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.
REGENERX BIOPHARMACEUTICALS, INC.
WARRANT TO PURCHASE COMMON STOCK
April ___, 2009
Void After April 30, 2012
THIS CERTIFIES THAT, for value received, Chaumiere-Consultadoria & Servicos SDC
Unipessoal LDA, or its permitted registered assigns (the “Holder”), is entitled
to subscribe for and purchase at the Exercise Price (defined below) from
REGENERX BIOPHARMACEUTICALS, Inc., a Delaware corporation (the “Company”) up to
263,158 shares of the common stock of the Company, par value $0.001 per share
(the “Common Stock”). This Warrant has been issued pursuant to that certain
Securities Purchase Agreement between the Company and the Holder dated as of
April 13, 2009 (the “Purchase Agreement”).
1. DEFINITIONS.
Capitalized terms used herein but not otherwise defined herein shall have their
respective meanings as set forth in the Purchase Agreement. As used herein, the
following terms shall have the following respective meanings:
(a) “Business Day” means a day, other than a Saturday or Sunday, on which banks
in New York City are open for the general transaction of business.
(b) “Exercise Period” shall mean the period commencing with the date hereof and
ending at 5:30 p.m. New York City time on April 30, 2012.
(c) “Exercise Price” shall mean $0.91 per share, subject to adjustment pursuant
to Section 5 below.
(d) “Exercise Date” shall have the meaning set forth in Section 3.1(b) hereof.
(e) “Exercise Shares” shall mean the shares of Common Stock issuable upon
exercise of this Warrant.

 

 



--------------------------------------------------------------------------------



 



(f) “Expiration Date” shall mean 5:30 p.m. New York City time on April 30, 2012.
(g) “Trading Day” shall mean (i) any day on which the Common Stock is listed or
quoted and traded on its primary Trading Market, (ii) if the Common Stock is not
then listed or quoted and traded on any Trading Market, then a day on which
trading occurs on the OTC Bulletin Board (or any successor thereto), or (iii) if
trading does not occur on the OTC Bulletin Board (or any successor thereto), any
Business Day.
(h) “Trading Market” means whichever of the New York Stock Exchange, the NYSE
Amex, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.
2. Reserved.
3. EXERCISE OF WARRANT.
3.1. Exercise of Warrant.
(a) The rights represented by this Warrant may be exercised in whole or in part
at any time during the Exercise Period upon (i) delivery of an executed Notice
of Exercise in the form attached hereto to the Company at its address set forth
on the signature page hereto (or at such other address as it may designate by
notice in writing to the Holder), (ii) surrender of this Warrant and
(iii) payment of the Exercise Price for the number of Exercise Shares as to
which this Warrant is being exercised. The delivery by (or on behalf of) the
Holder of the Exercise Notice and the applicable Exercise Price as provided
above shall constitute the Holder’s certification to the Company that its
representations contained in Section 4.2(b), (c) and (d) of the Purchase
Agreement are true and correct as of the Exercise Date as if remade in their
entirety (or, in the case of any transferee Holder that is not a party to the
Purchase Agreement, such transferee Holder’s certification to the Company that
such representations are true and correct as to such assignee Holder as of the
Exercise Date).
(b) With respect to each exercise of this Warrant pursuant to Section 3.1(a)
above, the Exercise Date shall be deemed to be the date the Exercise Price is
received by the Company. The Exercise Shares shall be deemed to have been
issued, and Holder or any other person so designated to be named therein shall
be deemed to have become a holder of record of such shares for all purposes, as
of the Exercise Date. The person in whose name any certificate or certificates
for Exercise Shares are to be issued upon exercise of this Warrant shall be
deemed to have become the holder of record of such shares on the Exercise Date,
irrespective of the date of delivery of such certificate or certificates, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the close of business on the next succeeding
date on which the stock transfer books are open.

 

2



--------------------------------------------------------------------------------



 



(c) Certificates for shares purchased hereunder shall be transmitted by the
transfer agent of the Company to the Holder by crediting the account of the
Holder’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission system if the Company is a participant in such
system, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise within three business days from the delivery to
the Company of the Notice of Exercise, surrender of this Warrant and payment of
the aggregate Exercise Price as set forth above.
3.2. Issuance of New Warrants. Upon any partial exercise of this Warrant, the
Company, at its expense, will forthwith and, in any event within five business
days, issue and deliver to the Holder a new warrant or warrants of like tenor,
registered in the name of the Holder, exercisable, in the aggregate, for the
balance of the number of shares of Common Stock remaining available for purchase
under the Warrant.
3.3. Payment of Taxes and Expenses. The Company shall pay any recording, filing,
stamp or similar tax which may be payable in respect of any transfer involved in
the issuance of, and the preparation and delivery of certificates (if
applicable) representing, (i) any Exercise Shares purchased upon exercise of
this Warrant and/or (ii) new or replacement warrants in the Holder’s name or the
name of any transferee of all or any portion of this Warrant.
4. COVENANTS OF THE COMPANY.
4.1. Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of Common
Stock to provide for the exercise of the rights represented by this Warrant. If
at any time during the Exercise Period the number of authorized but unissued
shares of Common Stock shall not be sufficient to permit exercise of this
Warrant, the Company will take such corporate action as may, in the opinion of
its counsel, be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purposes.
4.2. No Impairment. Except to the extent as waived or consented to by the
Holder, the Company will not, by amendment of its Certificate of Incorporation
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may be necessary or appropriate in order to protect
the exercise rights of the Holder against impairment.
4.3. Notices of Record Date and Certain Other Events. In the event of any taking
by the Company of a record of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend (other than a cash dividend which is the same as cash dividends paid in
previous quarters) or other distribution, the Company shall mail to the Holder,
at least 10 days prior to the date on which any such record is to be taken for
the purpose of such dividend or distribution, a notice specifying such date.

 

3



--------------------------------------------------------------------------------



 



5. ADJUSTMENT OF EXERCISE PRICE AND EXERCISE SHARES.
(a) In the event of changes in the outstanding Common Stock of the Company by
reason of stock dividends, split-ups, recapitalizations, reclassifications,
combinations or exchanges of shares, separations, reorganizations, liquidations,
consolidation, acquisition of the Company, or the like, the number, class and
type of shares available under the Warrant in the aggregate and the Exercise
Price shall be correspondingly adjusted to give the Holder of the Warrant, on
exercise for the same aggregate Exercise Price, the total number, class, and
type of shares or other property as the Holder would have owned had the Warrant
been exercised prior to the event and had the Holder continued to hold such
shares until the event requiring adjustment. The form of this Warrant need not
be changed because of any adjustment in the number of Exercise Shares subject to
this Warrant.
(b) If at any time following delivery by Holder to the Company of a Notice of
Exercise but prior to issuance of the applicable Exercise Shares, the holders of
Common Stock of the Company (or any shares of stock or other securities at the
time receivable upon the exercise of this Warrant) shall have received or become
entitled to receive, without payment therefor:
(i) Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution (other than a dividend or
distribution covered in Section 5(a) above),
(ii) any cash paid or payable otherwise than as a cash dividend, or
(iii) Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than shares of Common Stock
pursuant to Section 5(a) above),
then and in each such case, the Holder hereof will be entitled to receive, in
addition to the number of shares of Common Stock receivable pursuant to the
Notice of Exercise, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (ii) and (iii) above) which such Holder
would hold on the date of such exercise had such Holder been the holder of
record of such Common Stock as of the date on which holders of Common Stock
received or became entitled to receive such shares or all other additional stock
and other securities and property.
(c) Upon the occurrence of each adjustment pursuant to this Section 5, the
Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Exercise Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

 

4



--------------------------------------------------------------------------------



 



6. FRACTIONAL SHARES.
No fractional shares shall be issued upon the exercise of this Warrant as a
consequence of any adjustment pursuant hereto. All Exercise Shares (including
fractions) issuable upon exercise of this Warrant may be aggregated for purposes
of determining whether the exercise would result in the issuance of any
fractional share. If, after aggregation, the exercise would result in the
issuance of a fractional share, the Company shall, in lieu of issuance of any
fractional share, pay the Holder otherwise entitled to such fraction a sum in
cash equal to the product resulting from multiplying the then current fair
market value of an Exercise Share by such fraction.
7. NO STOCKHOLDER RIGHTS.
Other than as provided in Section 3.1(a) or otherwise herein, this Warrant in
and of itself shall not entitle the Holder to any voting rights or other rights
as a stockholder of the Company.
8. TRANSFER OF WARRANT.
Subject to applicable laws and the restrictions on transfer set forth on the
first page of this Warrant and set forth in the Purchase Agreement, including,
without limitation, Section 5 thereof, this Warrant and all rights hereunder are
transferable, by the Holder in person or by duly authorized attorney, upon
delivery of this Warrant and the form of assignment attached hereto to any
transferee designated by Holder. The transferee shall sign an investment letter
in form and substance reasonably satisfactory to the Company and its counsel.
9. LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.
If this Warrant is lost, stolen, mutilated or destroyed, the Company may, on
such terms as to indemnity or otherwise as it may reasonably impose (which
shall, in the case of a mutilated Warrant, include the surrender thereof), issue
a new Warrant of like denomination and tenor as the Warrant so lost, stolen,
mutilated or destroyed. Any such new Warrant shall constitute an original
contractual obligation of the Company, whether or not the allegedly lost,
stolen, mutilated or destroyed Warrant shall be at any time enforceable by
anyone.
10. NOTICES, ETC.
All notices required or permitted hereunder shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Company at the
address listed on the signature page hereto and to Holder at the applicable
address set forth on the applicable signature page to the Purchase Agreement or
at such other address as the Company or Holder may designate by 10 days advance
written notice to the other parties hereto.

 

5



--------------------------------------------------------------------------------



 



11. ACCEPTANCE.
Receipt of this Warrant by the Holder shall constitute acceptance of and
agreement to all of the terms and conditions contained herein.
12. GOVERNING LAW.
This Warrant and all rights, obligations and liabilities hereunder shall be
governed by the laws of the State of Delaware.
13. AMENDMENT OR WAIVER.
Any term of this Warrant may be amended or waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and the Holder. No waivers of any term, condition or
provision of this Warrant, in any one or more instances, shall be deemed to be,
or construed as, a further or continuing waiver of any such term, condition or
provision.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of April  _____, 2009.

            REGENERX BIOPHARMACEUTICALS, INC.
      By:           Name:   J.J. Finkelstein        Title:   President and Chief
Executive Officer   

 

7



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
TO: REGENERX BIOPHARMACEUTICALS, INC.
(1) The undersigned hereby elects to purchase shares of the Common Stock of
REGENERX BIOPHARMACEUTICALS, INC. (the “Company”) pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.
(2) Please issue a certificate or certificates representing said shares of
Common Stock of the Company in the name of the undersigned or in such other name
as is specified below:
(Name)
(Address)
(3) The undersigned represents that (i) the aforesaid shares of Common Stock are
being acquired for the account of the undersigned and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares; (ii) the
undersigned is aware of the Company’s business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision regarding its investment in the Company; (iii) the
undersigned is experienced in making investments of this type and has such
knowledge and background in financial and business matters that the undersigned
is capable of evaluating the merits and risks of this investment and protecting
the undersigned’s own interests; (iv) the undersigned understands that the
shares of Common Stock issuable upon exercise of this Warrant have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the number of years prescribed by Rule 144,
that among the conditions for use of the Rule is the availability of current
information to the public about the Company; and (vi) the undersigned agrees not
to make any disposition of all or any part of the aforesaid shares of Common
Stock unless and until there is then in effect a registration statement under
the Securities Act covering such proposed disposition and such disposition is
made in accordance with said registration statement, or the undersigned has
provided upon the Company’s reasonable request, an opinion of counsel
satisfactory to the Company, stating that such registration is not required.

     
(Date)
  (Signature)
 
   
 
  (Print name)

 

8



--------------------------------------------------------------------------------



 



ASSIGNMENT FORM
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

     
Name:  
   
 
 
 
 
  (Please Print)
Address:  
   
 
 
 
 
  (Please Print)
Dated:                     , 20
   
 
   
Holder’s Signature: 
   
 
 
 
 
   
Holder’s Address:
   
 
 
 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

 

9